Appeal from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered May 18, 2006 in a proceeding pursuant to Family Court Act article 3. The order placed respondent until *1047March 21, 2007 in the custody of the New York State Office of Children and Family Services for placement in a limited secure facility.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Matter of Eric S.D. (37 AD3d 1045 [2007]). Present—Scudder, P.J., Hurlbutt, Gorski, Centra and Lunn, JJ.